Citation Nr: 0026126	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claims of entitlement to service 
connection for headaches, dizziness, and loss of vision as 
the residuals of a shell fragment wound to the head.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that determined that the claim for entitlement to 
service connection for headaches, dizziness, and loss of 
vision due to a shell fragment wound was not well grounded.  
A notice of disagreement was received in October 1996.  A 
statement of the case was issued in November 1996.  A 
substantive appeal was received from the veteran in February 
1997.  This matter was remanded by the Board in November 
1998, and hearing was held before a member of the Board at 
the RO in July 2000.  

In the November 1998 remand, it was pointed out that as the 
veteran's claims of entitlement to service connection for 
headaches, dizziness, and loss of vision as residuals of a 
shell fragment wound to the head had been previously denied 
by the Board in September 1994, a statement of the case 
should have included the law and regulations regarding new 
and material evidence, citing 38 C.F.R. § 19.29 (1999).  An 
appropriate supplemental statement of the case was issued in 
January 1999.  

At the veteran's July 2000 travel board hearing before the 
undersigned at the RO, the veteran raised the additional 
issue of service connection for a malignant tumor claimed to 
be a residual of the service-connected shell fragment wound.  
This issue is referred to the RO for consideration.  


FINDINGS OF FACT

1.  The Board, in a decision dated in September 1994, denied 
the veteran's claims of entitlement to service connection for 
headaches, dizziness, and loss of vision as the residuals of 
a shell fragment wound to the head.  This was a final 
disallowance of these claims.

2.  Evidence received since the September 1994 Board decision 
regarding these disabilities, alleged or otherwise, when 
considered alone or in conjunction with the evidence 
previously of record, does not establish that they are in any 
way related to the shell fragment wound sustained in service 
or are otherwise related to the veteran's period of active 
service.  


CONCLUSIONS OF LAW

1.  A September 1994 Board decision denying service 
connection for headaches, dizziness, and loss of vision as 
the residuals of a shell fragment wound to the head is a 
final decision.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (1999).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claims of entitlement to service connection for 
headaches, dizziness, and loss of vision as the residuals of 
a shell fragment wound to the head is not new and material 
with respect to any of these claims, and they are not 
reopened.  38 U.S.C.A. §§ 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  

In a September 1994 decision, the Board denied the veteran's 
claims of entitlement to service connection for headaches, 
dizziness, and loss of vision as the residuals of a shell 
fragment wound to the head.  The Board, noting that the 
veteran sustained a mortar fragment wound to the right 
temporal region while in combat in Korea in 1952, pointed out 
that the service medical records were negative for any 
complaint, diagnosis, or treatment for headaches, dizziness, 
or loss of vision.  As well, the Board noted that recent 
medical examinations, while indicating vision loss, 
complaints of dizziness and headaches, did not reflect that 
there was a link between any of these disabilities (or 
complaints) and the wound sustained in service or the 
service-connected residuals of the shell fragment wound to 
the right temporal region.  

The September 1994 Board decision is a final decision, and is 
not subject to revision upon the same factual basis.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 2000).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (hereinafter the Court), in Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), held that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), 
created a three-step process for reopening previously denied 
claims (a two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), had previously been applied): 
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis or, in this 
case, since the Board decision dated in September 1994.  
Evans.

The evidence associated with the claims folder since the 
September 1994 decision consists of the veteran's statements 
and testimony, VA outpatient treatment and hospital records, 
and a letter from a nurse.  

VA outpatient treatment records reflect that the veteran 
presented with complaints of dizziness in January and 
September 1993, July and October 1994, and February and 
September 1995.  Other outpatient treatment records document 
treatment for, among other things, swelling in the left 
parotid area, hypertension, and chest pain.  A VA hospital 
record reflects that the veteran underwent coronary artery 
bypass grafting in March 1996, and was diagnosed with 
coronary artery disease.  

During a July 2000 hearing before a member of the Board at 
the RO, the veteran testified that his friend, a nurse, has 
indicated that he would "have trauma and headaches if [he] 
was wounded in the temple area like [he was]."  He also 
testified that, essentially, he has attempted to obtain 
opinions from a few examiners, including VA examiners, to the 
effect that his headaches, dizziness, and loss of vision were 
the residuals of the shell fragment wound to the head, but 
that all have refused to give such opinions or even look at 
his service medical records.  

In September 2000, a statement from the aforementioned nurse 
was received.  In it, she indicates that having reviewed the 
veteran's service medical records, she found it unusual that 
he did not have a follow up treatment for his head injury 
(the shell fragment wound).  She also noted that the veteran 
has had a history of vertigo and headaches since the injury.    
 
The Board finds that new and material evidence has not been 
presented sufficient to reopen the claims of entitlement to 
service connection for headaches, dizziness, and loss of 
vision as the residuals of a shell fragment wound to the 
head.  This evidence is "new," in the sense that it was not 
previously considered; however, when presented by itself, or 
along with evidence previously submitted, it is not so 
significant that it must be considered to fairly decide the 
merits of these claims.  38 C.F.R. § 3.156 (a) (1999).  While 
the newly submitted evidence shows that the veteran has 
presented with complaints of dizziness, it does not medically 
demonstrate that dizziness - or headaches or loss of vision - 
is/are in any way related to service. 

The Board points out that any lay statements made by the 
veteran to the effect that he suffers from headaches, 
dizziness, and loss of vision as the residuals of the shell 
fragment wound to the head are not sufficient to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991).  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  The Board notes that his 
friend's (the nurse) statement does not medically link any 
current diagnoses of dizziness, headaches, or loss of vision 
to the head injury in service.  Her statement to the effect 
that he has a history of vertigo and headaches since the 
injury appears to be based on statements made by the veteran, 
and in any event is simply not substantiated by the medical 
evidence of record.  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's September 1994 
decision, when viewed either alone or in light of the 
evidence previously of record, does not tend to indicate that 
any of the above discussed disabilities, alleged or 
otherwise, are the residuals of the shell fragment wound to 
the head or were otherwise incurred or aggravated during the 
veteran's period of active duty service.  As such, this 
evidence is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156 (1999).  

The Board notes that as new and material evidence has not 
been presented, these claims have not met the threshold of 
well-groundedness.  Elkins; Winters, supra.  That said, VA is 
under no duty to assist the veteran in further developing 
these claims, to include attempting to obtain any medical 
records not associated with the claims folder, or having the 
veteran scheduled for any examinations.  In this regard, the 
Board notes that during the July 2000 hearing, the veteran's 
representative made reference to ongoing treatment received 
by the veteran at the VA Medical Center (VAMC) in 
Bakersfield, California.  However, it has not been alleged 
that such treatment included treatment for headaches, 
dizziness, or loss of vision, or that these records contained 
any evidence of a relation between these disabilities and the 
inservice shell fragment wound; in fact, as noted, the 
veteran has indicated that he has never obtained a medical 
opinion to this effect (although sought from a few different 
medical examiners).   

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The appeal is denied.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 7 -


- 1 -


